Citation Nr: 0938140	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral healed stress fractures of the right and left 
sacroiliac joints.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include adjustment disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G. H.



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 
2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 and June 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, and Saint Louis, 
Missouri, which, in pertinent part denied an increased 
evaluation for service-connected bilateral healed stress 
fractures of the right and left sacroiliac joints and service 
connection for a psychiatric disorder, to include adjustment 
disorder.

In February 2009 the Veteran provided testimony before a 
decision review officer at the RO.  The Veteran and her 
husband provided testimony before the undersigned at a 
videoconference hearing in June 2009.  Transcripts of both 
hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

During the June 2009 hearing the Veteran stated that her 
service-connected bilateral healed stress fractures of the 
right and left sacroiliac joints were getting worse.  
Therefore, a VA examination is required to determine the 
current severity of the Veteran's back condition.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran is claiming entitlement to service connection for 
a psychiatric disorder as secondary to service-connected 
healed stress fractures of the right and left sacroiliac 
joints.  She was diagnosed as having adjustment disorder 
during VA treatment in March 2008.  In a February 2009 VA 
mental health treatment record, depression and anxiety were 
listed as diagnoses and problems treated during the visit.  
The Veteran described during this treatment several years of 
worsening mood, irritability, negative thoughts, and 
decreased motivation due to chronic back and hip pain related 
to her service-connected back condition as well as financial 
and marital stress.   The February 2009 VA mental health 
provider assessed the depressed mood and anxiety relative to 
chronic pain and changes in lifestyle.  

A medical opinion is necessary to clarify the current 
psychiatric diagnoses, if any, and to determine whether any 
current psychiatric disorder was proximately caused by 
service-connected bilateral healed stress fractures of the 
right and left sacroiliac joints.  

Finally, the Veteran stated during the June 2009 hearing that 
she did not think that she was employable and that she last 
worked in 2006.  This represents an informal claim for TDIU.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Veteran's 
claim for an increased initial evaluation for service-
connected bilateral healed stress fractures of the right and 
left sacroiliac joints includes the question of entitlement 
to TDIU.  

The claim for service connection is inextricably intertwined 
with entitlement to TDIU, since TDIU depends on what 
conditions are service connected.  See Shields v. Brown, 8 
Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. 
App.332, 338-40 (1995).  As the claims for service connection 
and increased evaluation are being remanded, the TDIU issue 
must be remanded to allow for further development and 
adjudication of these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA back 
examination to determine the severity of 
the service connected bilateral healed 
stress fractures of the right and left 
sacroiliac joints.  

The examiner should also provide an 
opinion as to the impact the Veteran's 
service-connected back condition has on 
her employability.  

The examiner should provide a rationale 
for all opinions expressed.  

2.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether she has a current psychiatric 
disability that was incurred or 
aggravated in service or is secondary to 
the Veteran's service-connected back 
condition.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

The examiner should:

(a).  Provide an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any currently 
diagnosed psychiatric disorder had its 
onset in active service; is otherwise the 
result of disease or injury in service; 
or underwent an increase in underlying 
disability in service.  

(Even if the examiner does not diagnose a 
current disability at the time of the 
examination, depression and anxiety have 
been noted during the pendency of this 
appeal and this satisfies the requirement 
that there be a current disability.  
McLain v. Nicholson, 21 Vet. App. 319 
(2007))  

(b).  The examiner should opine whether 
the Veteran's psychiatric disorder, at 
least as likely as not, was either (a) 
proximately caused or (b) aggravated by 
her service-connected stress fractures of 
the right and left sacroiliac joints.  

(c).  The examiner should provide an 
opinion as to the impact any currently 
diagnosed psychiatric disorder(s) 
combined with her service-connected back 
condition has on her employability.  

(e).  Provide the rationale for all 
opinions expressed.

4.  Adjudicate the question of 
entitlement to TDIU once all issues of 
service connection and increased 
evaluation have been decided and all 
evidence relating to a psychiatric 
disorder and TDIU has been obtained.  

5.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

